Citation Nr: 0212543
Decision Date: 09/20/02	Archive Date: 11/06/02

DOCKET NO. 00-01 606      DATE  

On appeal from the Department of Veterans Affairs Regional Office
in Portland, Oregon

THE ISSUES

1. Entitlement to an increased evaluation for post-traumatic stress
disorder (PTSD), currently evaluated as 50 percent disabling.

2. Entitlement to service connection for hearing loss.

3. Entitlement to service connection for numbness of the legs and
feet, to include as secondary to service-connected PTSD.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel

INTRODUCTION

The veteran served on active duty from February 1944 to January
1946.

This case is before the Board of Veterans' Appeals (BVA or Board)
on appeal from rating decisions of the Department of Veterans
Affairs (VA) Regional Office in Portland, Oregon, (RO). During the
pendency of the appeal, a November 2000 rating decision
recharacterized the veteran's psychiatric disability as PTSD
(instead of anxiety reaction/PTSD) and increased its evaluation to
50 percent, effective May 1998, the date of the veteran's claim.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained by the RO.

2. The evidence of record shows that the veteran's PTSD is
manifested by social impairment with such symptoms as irritability,
sleep disturbances, avoidant behavior, nightmares, and intrusive
thoughts.

3. An unappealed April 1986 rating decision denied service
connection for hearing loss.

4. Evidence added to the record since the April 1986 rating
decision is relevant and, when viewed in conjunction with the
evidence previously of record, is

- 2 -

significant enough that it must be considered in order to fairly
decide the merits of the claim.

5. The veteran's hearing loss is causally linked to noise exposure
during combat.

6. There is no competent medical evidence that the veteran's
numbness of the feet and legs, first shown many years after
service, were incurred due to service or are related to his
service-connected PTSD.

CONCLUSIONS OF LAW

1. The schedular criteria for an evaluation in excess of 50 percent
evaluation for PTSD have not been met. 38 U.S.C.A. 5102, 5103,
5103A, 5107, 1110, 1131, 1155 (West 1991 & Supp. 2001); 38 C.F.R.
4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2001); 66 Fed.
Reg. 45620-45632 (Aug. 29, 2001) (codified as amended to 38 C.F.R.
3.159); Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

2. The April 1986 rating decision that denied service connection
for hearing loss is final. 38 U.S.C.A. 7105(c) (West 1991 & Supp.
2001).

3. New and material evidence has been received since the April 1986
rating decision, and the veteran's claim of entitlement to service
connection for hearing loss is reopened. 38 U.S.C.A. 5108 (West
1991); 38 C.F.R. 3.156 (2001).

4. The veteran's hearing loss was incurred in active service. 38
U.S.C.A. 1110, 1131, 5102, 5103, 5103A, 5107 (West 1991 and Supp.
2001); 38 C.F.R. 3.303, 3.304 (2001); 66 Fed. Reg. 45620-45632
(August 29, 2001) (codified as amended to 38 C.F.R. 3.159);
Veterans Claims Assistance Act of 2000, Pub. L. No. 1106-475, 114
Stat. 2096 (2000).

- 3 -

5. Numbness of the legs and feet were not incurred in active
service or secondary to service-connected PTSD. 38 U.S.C.A. 1110,
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 3.303,
3.304 (2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (codified
as amended to 38 C.F.R. 3.159); Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all relevant
evidence has been obtained with respect to this claim and that VA
has made reasonable efforts to assist the veteran substantiate his
claim. During the pendency of the veteran's claim, VA's duty to
assist claimants was modified by Congress. Veterans Claims
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096,
now codified at 38 U.S.C.A. 5102, 5103, 5103A, 5107. VA issued
regulations to implement the VCAA in August 2001. 66 Fed. Reg.
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R.
3.102, 3.156(a), 3.159 and 3.326(a)). The amendments were effective
November 9, 2000, except for the amendment to 38 C.F.R. 3.156(a)
that is effective August 29, 2001. Except for the amendment to 38
C.F.R. 3.156(a), the second sentence of 38 C.F.R. 3.159(c), and 38
C.F.R. 3.159(c)(4)(iii), VA stated that "the provisions of this
rule merely implement the VCAA and do not provide any rights other
than those provided in the VCAA." 66 Fed. Reg. 45,629. Accordingly,
in general where the record demonstrates that the statutory
mandates have been satisfied, the regulatory provisions likewise
are satisfied.

The VCAA and implementing regulations apply in the instant case.
Where laws or regulations change after a claim has been filed or
reopened and before the administrative or judicial process has been
concluded, the version most favorable to the appellant will apply
unless Congress provided otherwise or has permitted the Secretary
of Veterans Affairs to do otherwise and the Secretary has done so
See Karnas v. Derwinski, 1 Vet. App. 308 (1991). [The Board notes
that there have been two cases of the United States Court of
Appeals for the Federal Circuit

- 4 -

(Federal Circuit), Dyment v. Principi, 287 F.3d 1377 (2002) and
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002) that
have held to the contrary, i.e., that the "duty to assist"
provisions of Section 3(a) of the VCAA do not have retroactive
effect. Nevertheless, the Board remains bound by VAOPGCPREC 11-
2000, which held that they do.] Regardless, the applicability of
the VCAA in the instant case is a moot point, as all pertinent
mandates of the VCAA and implementing regulations have been
satisfied.

The Board observes that the VCAA appears to have left intact the
requirement that a veteran must first present new and material
evidence in order to reopen a previously and finally denied claim
under 38 U.S.C.A. 5108 before the Board may determine whether the
duty to assist is fulfilled and proceed to evaluate the merits of
that claim. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). It
was specifically stated in the VCAA that nothing in the Act shall
be construed to require the Secretary to reopen a claim that has
been disallowed except when new and material evidence is presented
or secured, as described in 38 U.S.C.A. 5108. See VCAA (codified as
amended at 38 U.S.C.A. 5103A(f) (West Supp. 2001)). It is noted
that regulations adopted by VA implementing the VCAA include
changes to the standard for determining new and material evidence
under 38 C.F.R. 3.156(a), and provide for limited assistance to
claimants seeking to reopen previously denied claims. VA's
authority to provide such additional assistance is provided by 38
U.S.C.A. 5103A(g) (West Supp. 2001) which states that nothing in
section 5103A precludes VA from providing such other assistance as
the Secretary considers appropriate. However, these changes are
applicable only to claims to reopen filed on or after August 29,
2001. See 66 Fed. Reg. 45620, 45628-45629. Here, the veteran's
claim was filed prior to August 29, 2001, and, as such, these
changes are not applicable in the instant case. The Board
acknowledges that VBA Fast Letter No. 01-13 (February 5, 2001),
indicated that, in light of the VCAA, VA had a duty to obtain
evidence from any new source identified by the claimant. There is
no indication of any additional relevant evidence that has not been
obtained but, in any event, as the veteran's claim is reopened by
this Board decision, there is a duty to assist the veteran with the
development of his reopened claim.

- 5 -                                                             
    
The Board notes that the rating decisions, statements of the case and
supplemental statement of the case provided the veteran notice of the
specific legal criteria and the required evidence necessary for an increased
evaluation, service connection, and to reopen a claim for service connection
with new and material evidence. The RO sent the veteran a letter in January
1999 informing him of what medical and non-medical evidence to submit. VA
provided the veteran with an occasion to present live testimony at the RO.
Service medical records and recent VA and private medical treatment records
have been associated with the veteran's claim file, and there is no
indication that additional VA or private medical records exist that could be
obtained.

In light of the foregoing, the Board finds that under the circumstances of
this case, VA has made reasonable efforts to assist the veteran in attempting
to substantiate his claims and that additional assistance is not required. 38
U.S.C.A. 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be codified as
amended at 38 (C.F.R. 3.102, 3.156(a), 3.159 and 3.326(a)). The Board
specifically finds that VA has met or exceeded the obligations of both the
new and old criteria regarding the duty to assist. VA has obtained all
pertinent records regarding the issues on appeal and the veteran has been
effectively notified of the evidence required to substantiate this claim.
There is no indication of existing evidence that could substantiate the claim
that the RO has not obtained. There is no indication that there is any
existing evidence that could shed further light on this question. The veteran
and his representative further plainly show through their statements and
submissions of evidence that they understand the nature of the evidence
needed to substantiate the claim.

Accordingly, the Board finds that a remand would serve no useful purpose. See
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to
requirements in the law does not dictate an unquestioning, blind adherence in
the face of overwhelming evidence in support of the result in a particular
case; such adherence would result in unnecessarily imposing additional
burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6
Vet. App. 426, 430 (1994) (remands

- 6 -

which would only result in unnecessarily imposing additional burden on VA
with no benefit flowing to the veteran are to be avoided).

Factual Background

In various pieces of correspondence to VA, during a September 2000 personal
hearing, and during his VA examinations, the veteran has made numerous
contentions, which the Board will discuss together for the sake of clarity.
The veteran maintains that the current evaluation assigned for his PTSD does
not adequately reflect the severity of that disability. The veteran has
stated that his current PTSD symptoms include intrusive memories and
distressing dreams of combat, occasional panic attacks, night sweats,
difficulty concentrating, difficulty expressing loving feelings toward his
family, and reactions to loud noises. He has noted that he tries not to think
about the war or places he had been during the war, and did not discuss it
much. During his hearing, the veteran stated that he received treatment from
Dr. B. at VA, who gave him tranquilizers so he could sleep. The veteran and
his wife testified that he has friends that he meets at a coffee shop in the
morning. He said that he sometimes goes to Disabled American Veterans (DAV)
meetings.

He maintains that he incurred hearing loss due to noise exposure during
combat in World War II. During his hearing he stated that he had no ear
protection even though his head was about six inches away from anti-aircraft
weapons, and that he had no exposure to noise after service during his career
as a quality reviewer at a mill. He also maintains that he has numbness of
the feet and legs due to his service-connected psychiatric disability. He
states that a VA doctor told him this was due to the nerves in his feet and
legs being bad.

In a November 1998 letter, the veteran's son indicated that all of his
father's records were at the VA hospital/clinic, and that his primary care
doctor was Dr. B. at VA.

The record before the Board contains service medical records and post-service
medical records, which will be addressed as pertinent. Dela Cruz v. Principi,
15

- 7 -

Vet. App. 143, 148-49 (2001) (a discussion of all evidence by the Board is
not required when the Board has supported its decision with thorough reasons
and bases regarding the relevant evidence).

The veteran's service medical records are negative for complaints, findings,
symptoms, or diagnoses pertaining to hearing loss or numbness of the legs and
feet. His hearing was 15/15 bilaterally in January 1946. A Certificate of
Disability for Discharge indicates that the veteran was in combat. An Army
Separation Qualification Record provides that the veteran's MOS was automatic
weapons crewman; he had training in the use and maintenance of most infantry
weapons; during combat in Saipan he was an elevation tracker on a 40 mm anti-
aircraft gun; and he fired and maintained the weapon.

In August 1965, the veteran complained during a VA examination of his legs
feeling numb most of the time. No pertinent diagnosis was provided.

The veteran's VA outpatient treatment reports show treatment for a variety of
conditions during the appeal period, including treatment by Dr. B. They are
negative for specific psychiatric treatment. In January 1998, it was noted
that he had diabetic neuropathy that limited his ability to walk.

A July 1998 private audiogram shows hearing loss for VA purposes. 38 C.F.R.
3.385 (2001).

The report of a February 1999 VA mental examination provides that the
veteran's wife reported that he had yelled at her on a regular basis over the
years, was easily irritated, and that he slept only four hours a night due to
nightmares and intrusive memories of combat. The veteran reported that he
enjoyed fishing, gardening and watching sports on TV. The veteran worked in
quality control at a plywood mill after service from 1946 to 1962.

On examination, the veteran was adequately groomed and was oriented to
person, time and place but not purpose of examination. He displayed
concentration

- 8 -

problems and a labile affect and became tearful on a number of occasions
during the evaluation. The examiner commented that the veteran appeared to
suffer from PTSD which was previously diagnosed as neurosis, and generalized
anxiety disorder. His symptoms were noted to be at least in the moderate
range and appeared to have increased over the last two years. It was noted
that he had no close friends because he preferred to keep to himself and he
avoided crowds of people. He seemed to be primarily industrially impaired due
to cardiac problems. He appeared to be significantly socially and emotionally
impaired as a result of his PTSD symptoms. The Axis I diagnosis was PTSD,
chronic and moderate. The Axis V GAF score was 53, moderate symptoms of PTSD.

A May 1999 statement from Dr. B, apparently the veteran's treating VA
physician, indicates that his peripheral neuropathy in his feet and legs were
more likely due to diabetes than any psychiatric disability.

October 1999 correspondence from a private audiologist provides that he had
reviewed the records for the veteran. He stated that the type of hearing loss
from which the veteran suffered was associated with the type of hearing loss
caused by loud noise. He stated that no one could say, absolutely, that the
veteran's hearing loss was caused by that exposure. However, noise exposure
was certainly a factor in his current hearing sensitivity.

The report of an October 2000 VA PTSD examination indicates that the examiner
reviewed the veteran's file and sets forth pertinent history. On mental
examination, the veteran was adequately dressed and his speech was clear,
coherent and goal-directed though halting at times. His affect was labile in
that he became tearful a number of times. He was fully oriented to time,
place and purpose of the examination. There was no evidence of
hallucinations, delusions or significant cognitive impairment. The veteran
had good personal hygiene and denied past difficulties with suicidal,
homicidal or psychotic ideation.

The examiner commented that the veteran appeared to meet the DSM-IV criteria
for chronic, moderate symptoms of PTSD with secondary panic attacks and
secondary

- 9 -

symptoms of depression. He appeared to suffer from moderate social and
emotional impairment as a result of his symptoms. The examiner specified that
the veteran's communication style had been significantly affected by his PTSD
symptoms. He did not have delusions or hallucinations. He had a history of
verbally abusive behavior to his wife and coworkers caused by his PTSD
symptoms. There was no evidence of memory loss or impairment, obsessive
ritualistic behaviors or abnormalities of speech rate and flow. The frequency
of the veteran's panic attacks were irregular, and he had not had one since
a stroke six weeks earlier. The veteran suffered from chronically dysphoric
mood and anxiety symptoms secondary to his PTSD. He had impaired impulse
control due to chronic anger control problems. The veteran denied current
significant sleep problems.

The Axis I diagnosis was PTSD, chronic and moderate, with secondary panic
attacks and symptoms of depression. The Axis V GAF score was 51-55, moderate
symptoms of PTSD.

Legal Analysis

Increased Evaluation for PTSD

In accordance with 38 C.F.R. 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App.
589 (1991), the Board has reviewed the service medical records and all other
evidence of record pertaining to the history of the veteran's service-
connected disability. The Board has found nothing in the historical record
that would lead to a conclusion that the current evidence of record is not
adequate for rating purposes. Moreover, the Board is of the opinion that this
case presents no evidentiary considerations that would warrant an exposition
of the remote clinical history and findings pertaining to the disability at
issue.

Disability ratings are determined by applying the criteria set forth in the
VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part
4. The Board attempts to determine the extent to which the veteran's service-
connected disability adversely affects his or her ability to function under
the ordinary

- 10 -

conditions of daily life, and the assigned rating is based, as far as
practicable, upon the average impairment of earning capacity in civil
occupations. 38 U.S.C A. 1155; 38 C.F.R. 4.1, 4.10.

Where there is a question as to which of two evaluations shall be applied,
the higher evaluation will be assigned if the disability picture more nearly
approximates the criteria required for that rating. 38 C.F.R. 4.7.

Under the provisions of the Rating Schedule, a 50 percent evaluation for PTSD
is warranted for occupational and social impairment with reduced reliability
and productivity due to such symptoms as: flattened affect; circumstantial 
circumlocutory, or stereotyped speech; panic attacks more than once a week;
difficulty in understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, forgetting to
complete tasks); impaired judgment; impaired abstract thinking; disturbances
of motivation and mood; and difficulty in establishing and maintaining
effective work and social relationships. Diagnostic Code 9411.

A 70 percent evaluation is warranted when occupational and social impairment
is present with deficiencies in most areas, such as work, school, family
relations, judgment, thinking, or mood, due to such symptoms as: suicidal
ideation; obsessional rituals which interfere with routine activities; speech
intermittently illogical, obscure, or irrelevant; near-continuous panic or
depression affecting the ability to function independently, appropriately and
effectively; impaired impulse control (such as unprovoked irritability with
periods of violence); spatial disorientation; neglect of personal appearance
and hygiene; difficulty in adapting to stressful circumstances (including
work or a worklike setting); and an inability to establish and maintain
effective relationships. Id.

Based on a thorough review of the record, the Board finds that the
preponderance of the evidence of record is against entitlement to an
evaluation in excess of 50 percent for the veteran's PTSD.

- 11 -

The veteran's February 1999 GAF score of 53 (moderate) and October 2000 GAF
score of 51-55 (moderate) are evidence preponderating against an evaluation
in excess of 50 percent. The GAF scores indicate that during the appeal
period the veteran's PTSD symptoms have resulted in occupational and social
impairment with reduced reliability and productivity. According to the GAF
scale, a score between 51 and 60 represents moderate symptoms (e.g., flat
affect and circumstantial speech, occasional panic attacks) OR moderate
difficulty in social, occupational, or school functioning (e.g., few friends,
conflicts with peers or co-workers) (emphasis in original). American
Psychiatric Association, Diagnostic and Statistical Manual of Mental
Disorders, 4th Edition (1994); 38 C.F.R. 4.125 (2001). The GAF scores
indicate a clinical judgment that the veteran's PTSD results in moderate
symptoms or moderate difficulty in functioning. There is no clinical evidence
disputing this assessment. In fact, the VA examination reports explicitly
describe the veteran's PTSD as "moderate" and resulting in "moderate"
impairment.

The Board further notes that the veteran does not receive specialized
psychiatric treatment. Although he is abusive to his wife, he has remained
married. In addition, the veteran participates in social interaction at DAV
meetings and with friends at a coffee shop. Despite his complaints of poor
concentration, he is able to do gardening and keep himself adequately
groomed. The evidence does not show manifestations of PTSD such as illogical,
obscure or irrelevant speech, obsessional rituals interfering with normal
activities, near continuous panic, spatial disorientation, or neglect of
personal appearance and hygiene that affect his ability to function
independently, appropriately or effectively. The veteran has been oriented to
time and place, and he has had no delusions or hallucinations. In sum, the
combination of specific manifestations and the overall assessment of the
disability by the VA clinicians do not show that the veteran's PTSD currently
meets or more nearly approximates the criteria for a 70 percent evaluation.

In conclusion, the Board finds that the evidence does not show there is a
balance of positive and negative evidence as to whether a rating in excess of
50 percent is appropriate, nor does the symptom picture more nearly
approximate the criteria for

- 12 -

a 70 percent evaluation. Accordingly, the benefit of the doubt doctrine does
not apply as to whether a rating in excess of 50 percent is warranted.

New and Material Evidence for Hearing Loss

The April 1986 RO decision became final and is not subject to revision on the
same factual basis. 38 U.S.C.A. 7105; 38 C.F.R. 3.104(a). In order to reopen
this earlier claim, the veteran must present or secure new and material
evidence with respect to the claim, which has been denied. See 38 U.S.C.A.
5108; 38 C.F.R. 3.156(a).

Despite the finality of a prior decision, a claim will be reopened and the
former disposition reviewed if new and material evidence is presented or
secured with respect to the claim which has been disallowed. 38 U.S.C.A.
5108; 38 C.F.R. 3.156(a). The United States Court of Appeals for Veterans
Claims (hereinafter, "the Court") has held that, when "new and material
evidence" is presented or secured with respect to a previously and finally
disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App.
140, 145 (1991).

The provisions of 38 C.F.R. 3.156(a), provide that "new and material
evidence" is evidence not previously submitted which bears directly and
substantially upon the specific matter under consideration, is not cumulative
or redundant, and which by itself or in connection with evidence previously
assembled is so significant that it must be considered in order to fairly
decide the merits of the claim. Furthermore, the Court of Appeals for the
Federal Circuit has indicated that evidence may be considered new and
material if it contributes "to a more complete picture of the circumstances
surrounding the origin of a veteran's injury or disability, even where it
will not eventually convince the Board to alter its ratings decision." Hodge
v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

The evidence of record at the time of the April 1986 rating decision
consisted of the veteran's service medical records, which were negative for
hearing loss, and personnel records showing that he had been in combat.

- 13 -

In March 1999, the RO held that new and material evidence had not been
submitted to reopen the claim for service connection for hearing loss; the
report of the July 1998 audio examination, which showed hearing loss for VA
purposes, was considered at that time. Although the March 1999 was not
appealed, the October 1999 nexus opinion from the private audiologist was
received within one year of that determination. Accordingly, the March 1999
rating decision is not final. See Muehl v. West, 13 Vet.App. 159, 161-62
(1999).

The veteran's September 2000 hearing testimony, that he had been exposed to
noise during combat, also was added to the record after the April 1986 rating
decision. In a broad sense, the October 1999 opinion and September 2000
testimony are new in that they were not of record at that time. In addition,
they are new in that they provide non-duplicative testimonial evidence that
the veteran was exposed to noise during combat (this testimony must be
presumed true, 38 U.S.C.A. 1154(b)), and that his current hearing loss is
consistent with noise-induced hearing loss. These items are material because
they indicate in-service noise exposure during combat and a nexus between
such noise exposure and current hearing loss disability. These documents
contribute to a more complete picture of the circumstances surrounding the
origin of the veteran's hearing loss. Having determined that the veteran's
claim for service connection for hearing loss has been reopened, the Board
will address the issue of service connection for hearing loss on the merits.

Service Connection Claims

A claimant with active service may be granted service connection for disease
or disability either incurred in or aggravated by active military service. 38
U.S.C.A. 1110, 1131; 38 C.F.R. 3.303, 3.304. The disease entity for which
service connection is sought must be "chronic" as opposed to merely "acute
and transitory" in nature. For the showing of chronic disease in service,
there is required a combination of manifestations sufficient to identify the
disease entity and sufficient observation to establish chronicity at the time
as distinguished from merely isolated findings or a diagnosis including the
word "chronic." Continuity of

- 14 -

symptomatology is required where the condition noted during service is not,
in fact, shown to be chronic or where the diagnosis of chronicity may be
legitimately questioned. Where the fact of chronicity in service is not
adequately supported then a showing of continuity after discharge is required
to support the claim. 38 C.F.R. 3.303(b).

If a veteran engaged in combat with the enemy during a period of war, the VA
shall accept as sufficient proof of service-connection of any disease or
injury alleged to have been incurred in service, such satisfactory lay or
other evidence of service incurrence if consistent with the circumstances,
conditions, or hardships of such service, notwithstanding the fact that there
is no official record of such incurrence. 38 U.S.C.A. 1154(b) (West 1991); 38
C.F.R. 3.304(d). Every reasonable doubt shall be resolved in the veteran's
favor. Service connection of such disease or injury may be rebutted by clear
and convincing evidence to the contrary. 38 U.S.C.A. 1154(b).

Service connection may be granted for any disease diagnosed after discharge,
when all the evidence, including that pertinent to service, establishes that
the disease was incurred in service. 38 C.F.R. 3.303(d).

In addition, a claimant with active service may be granted service connection
for disease or disability on a secondary basis, when the evidence reflects
that the disease or disability is proximately due to or the result of a
service-connected disability or injury. 38 U.S.C.A. 1110, 1131; 38 C.F.R.
3.310 (2001).

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that when
aggravation of a non-service-connected condition is proximately due to or the
result of a service-connected condition, the veteran shall be compensated for
the degree of disability over and above the degree of disability existing
prior to the aggravation.

- 15 -


Based on a thorough review of the record, the Board finds that the evidence
regarding service connection for hearing loss is at least in equipoise, and
that giving the veteran the benefit of the doubt, he is entitled to service
connection.

The veteran's personnel records show that he was in combat firing an anti-
aircraft weapons. He has testified that he had no ear protection during
combat. Noise exposure is consistent with the circumstances, conditions, or
hardships of his combat service, notwithstanding the fact that there is no
official record of such incurrence. 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(d).
The veteran has testified that he had no industrial noise exposure after
service. An audiologist has stated that the veteran's current hearing loss is
consistent with exposure to noise.

The only remaining question to be answered, then, is whether the veteran's
current hearing loss is related to his combat acoustic trauma. As noted
above, there is no evidence of hearing loss while the veteran was on active
duty, or for many years after discharge. However, the absence of in-service
evidence of hearing loss disability (i.e., one meeting the requirements of
section 3.385, as noted above) is not fatal to the claim. See Leford v.
Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss
disability and a medically sound basis for attributing such disability to
service may serve as a basis for a grant of service connection for hearing
loss. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). In this case, in
light of the veteran's participation in combat, and granting him the benefit
of the doubt, the Board finds that the veteran is entitled to service
connection for hearing loss.

Turning to the veteran's claim for service connection for numbness of the
legs and feet, to include as secondary to his service-connected psychiatric
disability, the Board finds that the preponderance of the evidence is against
entitlement to service connection. The medical evidence shows that the
veteran has been diagnosed with diabetic neuropathy and peripheral
neuropathy. Neither condition was noted during service or for many years
thereafter. There is no evidence linking such diagnosis to the veteran's
service or his service-connected psychiatric disability, or showing that his
service-connected psychiatric disability aggravated it. In fact, the
veteran's VA

- 16 -

treating physician stated that the veteran's peripheral neuropathy was more
likely related to his diabetes.

The Board recognizes the assertions by the veteran that he now has numbness
of the legs and feet, related to his service-connected psychiatric
disability, and that a VA doctor had told him that this was the case. The
veteran is competent to testify as to observable symptoms. See Falzone v.
Brown, 8 Vet. App. 398, 405 (1995). Nevertheless, as a layperson he is not
competent to provide an opinion requiring medical knowledge, such as a
medical diagnosis or attribution of medical causation or etiology. Espiritu
v. Derwinski, 2 Vet. App. 492 (1992). Accordingly, his opinions do not
constitute competent medical evidence, and carry no probative weight on the
critical question in this matter of whether his current numbness of the legs
and feet is related to his active duty, or to his service-connected
psychiatric disability.

ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD is denied.

Entitlement to service connection for hearing loss is granted.

Entitlement to service connection for numbness of the legs and feet, to
include as secondary to PTSD, is denied.

WAYNE M. BRAEUER
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you what steps
you can take if you disagree with our decision. We are in the process of
updating

- 17 -                                                                 

the form to reflect changes in the law effective on December 27, 2001. See
the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-
103, 115 Stat. 976 (2001). In the meanwhile, please note these important
corrections to the advice in the form:

These changes apply to the section entitled "Appeal to the United States
Court of Appeals for Veterans Claims." (1) A "Notice of Disagreement filed on
or after November 18, 1988" is no longer required to appeal to the Court. (2)
You are no longer required to file a copy of your Notice of Appeal with VA's
General Counsel. In the section entitled "Representation before VA," filing
a "Notice of Disagreement with respect to the claim on or after November 18,
1988" is no longer a condition for an attorney-at-law or a VA accredited
agent to charge you a fee for representing you.

- 18 -

